MYRICK, J.
There is nothing in the agreement made between Huntington and Russell by which Russell was bound to continue the business for any particular time; it was, in effect, that if he should carry it on with certain results, he would pay Huntington a certain sum. There is no fact stated in the complaint which shows that at the time Russell sold out the business it was sold for less than its then value, or that at that time it did not appear advisable to him and his codefendants to sell. The demurrer was properly sustained.
Judgment affirmed.
We concur: Thornton, J.; Morrison, C. J.